Citation Nr: 1634316	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 to June 1965. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The October 2010 rating decision adjudicated the claim for entitlement to a disability rating in excess of 50 percent.  The rating decision continued the rating of 50 percent.  The Veteran appealed the decision, and in November 2014, the Board awarded the Veteran a disability rating of 70 percent.  

The Board also noted that the Veteran's claim for an increased rating encompassed a claim for TDIU.  See Rice v. Shinseki, 22 Vet App 447 (2009).  However, further development was needed and the claim for TDIU was remanded to the AOJ.  The additional development was completed to the extent possible, and the claim has returned to the Board. 

The Veteran was afforded a videoconference hearing in September 2013 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDING OF FACT

For the entire period on appeal, a preponderance of the evidence is against finding the Veteran is unemployable due to his service-connected PTSD. 



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has filed a claim for TDIU, stating that he in unable to secure a substantially gainful occupation as a result of his service-connected disability of PTSD. 

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

In November 2014, the Board remanded the Veteran's claim for further development, instructing the AOJ to provide the Veteran with an appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice relating to the claim for TDIU and to obtain a VA examination to evaluate the effective of the Veteran's PTSD on his employability.  The AOJ mailed the Veteran a VCAA notice relating to his claim for TDIU in December 2014.  He was subsequently afforded a VA examination in June 2015.  In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the VCAA.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice is not provided prior to an initial decision,  the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as the issuance of a Supplemental Statement of the Case (SSOC), is sufficient to cure the timing defect.  Pricket v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case the Veteran was not provided a VCAA notice relating to his claim for TDIU before the initial adjudication of his claim in October 2010.  However, upon remand by the Board, the Veteran was sent proper VCAA notification relating to his claim for TDIU in December 2014.  The claim was then readjudicated in June 2015 SSOC and an October 2015 SSOC.  Therefore, any defect due to the timing of the notice was cured, and VA's duty to notify was satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records were obtained and associated with the claims file, as were VA treatment records from the Tucson VA Healthcare System and VA Montana Healthcare System.  The records from the Veteran's application for Social Security Disability Insurance (SSDI) were also obtained and associated with his claims file.  The Veteran has not identified any additional sources of relevant evidence regarding his claim.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran has been afforded multiple VA examinations, including the one to specifically assess the claim for TDIU in June 2015 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations in September 2010 and May 2013 also took place to assess the nature and severity of the Veteran's service-connected PTSD.    The VA examiners reviewed the Veteran's claims file and associated medical records and conducted in-person examinations.  Their opinions were supported by adequate rationale and satisfied VA's duty to provide a medical examination.  The Board finds that these examination in concert with the medical records provide sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran was afforded a hearing before a Veterans' Law Judge (VLJ) in September 2013.  At that time, he testified as to the effect of his PTSD on his employability.  Additionally, he representative has provided an appellate brief on behalf of the Veteran.  Thus, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.


	(CONTINUED ON NEXT PAGE)



Legal Criteria

A claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of substantially gainful employment.  Under 38 C.F.R. § 4.16 (2015), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

Here, the Veteran has one service-connected disability, PTSD. It meets the schedular requirement of TDIU as it has been rated at 70 percent during the entire period on appeal.  Therefore, the question in this case is whether the Veteran is precluded, by reason of his PTSD, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience

The Veteran has stated that he attended school until the tenth grade and then dropped out.  His enlistment records support this claim.  His military occupational specialty was that of cook; although the record also indicated the Veteran also performed security duties.  After his military service the Veteran worked primarily as a union representative and organizer.  He retired from this job in 1995.  The record also indicated he worked as a carpenter briefly in in 1997 and for less than a month as a Home Depot associate in 1999.  The record does not reflect any other paid employment.  

The Veteran has stated that his PTSD was the reason he retired from the union representative job.  He said he was asked to leave because he could not get along with his supervisor.  At an April 2009 VA examination, the Veteran reported he was fired because he had difficulty controlling his anger.  However, when the Veteran applied for SSDI benefits in 1999, he attributed his leaving to physical problems that are not service-connected disabilities.  Stating that because his back and knees got worse he could not perform his duties, which involved walking long hours on picket lines and sitting through long negotiations.  He also stated the stress was causing heart problems.  This does not coincide with his PTSD symptoms.  This contradiction draws into question the accuracy of the Veteran's statements he made when seeking VA disability compensation benefits.  As the statements made when seeking SSDI were made more contemporaneously with the Veteran's retirement, the Board affords them more weight.  Therefore, the weight of the evidence is against finding his retirement was due to his PTSD. 

However, the Board acknowledges the Veteran's PTSD symptoms have worsened since the time of his retirement.  This evidenced by the two increases in his disability rating since he originally applied for service connection.  He began at a 30 percent rating, was awarded a staged 50 percent rating in the same decision, and most recently his rating was increased to 70 percent.  Therefore, even though the evidence does not support that the Veteran's retirement was caused by his PTSD, the Board must still evaluate how his current symptomatology affects his employability. 

The evidence demonstrates Veteran's PTSD interferes with his ability to interact with others.  His August 2010 statement related that he experiences severe anxiety when he is around other people or in public places.  The August 2010 VA examiner noted the Veteran's PTSD caused difficulty working in social situations, impaired his ability to communicate and interact with supervisors, coworkers, and customers, and resulted in significant difficulty adapting to stressful work situations.  In August 2015, Glendive CBOC treatment notes indicated that his medication was working, but he stated he still feels unsafe.  The clinician noted that his anxiety symptoms interfere with his social and occupational functioning. 

However, the weight of the evidence is against finding the Veteran symptoms prevent him from obtaining and maintaining any form of substantially gainful employment.  Throughout most of the period on appeal, the Veteran was able to attend therapy in a group setting at both the Billings, Montana, Community Based Outpatient Clinic (CBOC) and the Casa Grande, Arizona, CBOC where the Veteran was able to interact with other veterans.  The Veteran reported that he quit therapy when the group became too large, about 50 or 60 other veterans.  This demonstrated an inability to work in a large group, but it would not preclude working in smaller groups.  Further, the Veteran has demonstrated an ability to work.  At his May 2013 VA examination the Veteran reported that he had been doing volunteer maintenance work where he stayed in Arizona eight hours a day, three days a week with another Veteran.  Although this was not paid position, Veteran demonstrated he was capable of working on regular schedule and with another individual.

The Board is aware of and has considered the February 2015 treatment note from the Casa Grande CBOC, which stated that the Veteran has good social interaction with a few other veterans, but given his social isolation and panic dealing with others, it is unlikely he would be employable.  The record does not indicate an escalation in symptomatology between May 2013 and February 2015.  So it is unclear why the Veteran would have no longer been able to perform work similar to the volunteer work he reported performing.  The June 2015 VA examination provided some clarification on this apparent contradiction.  The examiner noted the Veteran attributed all his symptoms to his PTSD but had not in the past.  The examiner opined that many of the Veteran's symptoms were caused by depression related to the physical problems that were identified in the SSDI claim, and that it was less likely than not that the symptoms related to his PTSD caused him to be unemployable.  The clinician in February 2015 did not make a distinction between the Veteran's symptoms related to his service-connected PTSD and symptoms related to nonservice-connected conditions.  A TDIU must be based only on the impact of service-connected impairments.  Thus, the Board finds the statement in the February 2015 treatment notes is not as probative in this matter as the rest of the evidence of record, including the statement of the June 2015 VA examiner and the Veteran's statement that he actually had engaged in unpaid work activities. 

The Board acknowledges the Veteran has occupational impairments due to his PTSD, in particular he has difficulty functioning in social settings.  These impairments are inherent in the 70 percent disability rating and demonstrated in the medical record.  However, the Veteran also has impairments related to nonservice-connected conditions as well, as noted by the June 2015 VA examiner.  When considering only the impact of the Veteran's service-connected PTSD, the weight of the evidence is against finding these impairments render the Veteran unemployable based on his occupational and educational history.  On the contrary, the record indicated the Veteran has been able to function in small group setting and performed regular volunteer work of a nature consistent with employment despite the limitations he experiences due to PTSD.  Therefore, the record does not warrant a TDIU due to the Veteran's service-connected PTSD.


ORDER

Entitlement to a TDIU due to service-connected PTSD is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


